 1   AARON D. FORD
      Attorney General
 2   Jaimie Stilz (Bar No. 13772)
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101-1068
 5   (702) 486-3130 (phone)
     (702) 486-2377 (fax)
 6   JStilz@ag.nv.gov
     Attorneys for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10    DANIEL ROBBINS,                                     Case No. 2:19-cv-02153-APG-VCF
11            Petitioner,
                                                           MOTION FOR ENLARGEMENT OF TIME
12                                                        TO FILE REPLY IN SUPPORT OF MOTION
      vs.                                                        TO DISMISS (ECF NO. 35)
13
      JERRY HOWELL, et al.,                                               (THIRD REQUEST)
14
              Respondent(s).
15

16          Respondents move this Court for an enlargement of time of 7 days from the current due date of
17   July 14, 2021, up to and including July 21, 2021, in which to file their Reply in Support of Motion to
18   Dismiss the First Amended Petition for Writ of Habeas Corpus (ECF No. 35). This Motion is made
19   pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached
20   declaration of counsel.
21          This is the third enlargement of time sought by Respondents, and the request is brought in good
22   faith and not for the purpose of delay.
23          DATED: July 14, 2021.
24                                                         Submitted by:
25                                                         AARON D. FORD
                                                           Attorney General
26
            IT IS SO ORDERED:                              By:      /s/ Jaimie Stilz
27                                                               Jaimie Stilz (Bar. No. 13772)
                    July 15, 2021
            Dated:__________________                             Deputy Attorney General
28
                                                                ________________________
                                                                ANDREW P. GORDON
30                                                  Page 1 of 3 UNITED STATES DISTRICT JUDGE
31
